Citation Nr: 0635027	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  03-33 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for residuals of 
transient ischemic attacks (TIAs).

2.  Entitlement to an initial compensable evaluation for a 
service-connected umbilical hernia.

3.  Entitlement to an initial compensable evaluation for 
service-connected right wrist tendonitis.

4.  Entitlement to in initial evaluation in excess of 10 
percent effective August 1, 2002 and in excess of 20 percent 
effective December 5, 2005 for service-connected herniated 
nucleus pulposus, bulging disc, and degenerative disc disease 
of the lumbar spine.

5.  Entitlement to an initial evaluation in excess of 10 
percent effective August 1, 2002 and in excess of 20 percent 
effective December 5, 2005 for service-connected degenerative 
disc disease of the cervical spine.

6.  Entitlement to an initial compensable evaluation 
effective August 1, 2002 and in excess of 10 percent 
effective December 5, 2005 for service-connected right ankle 
tendonitis.

7.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected chronic sphenoid sinusitis with 
allergic rhinitis.

8.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected degenerative disc disease of 
the thoracic spine.

9.  Entitlement to an initial compensable evaluation for 
service-connected migraine headaches.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from July 1982 to July 
2002.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2002 rating decision of the RO.  

During the course of this appeal, the RO granted increased 
ratings for the veteran's service-connected lumbar spine, 
cervical spine, and right ankle disabilities.  Although each 
increase represents a grant of benefits, a decision awarding 
a higher rating, but less that the maximum available benefit, 
does not abrogate the pending appeal.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  Thus, these matters continue before the 
Board.

In August 2006, the veteran testified at a hearing before the 
undersigned that was held at the RO.  The hearing transcript 
reflects that the veteran withdrew his claims of entitlement 
to service connection for pseudofolliculitis barbae and of 
entitlement to an initial evaluation in excess of 10 percent 
for service-connected tinnitus.  These issues, therefore, are 
not in appellate status and not before the Board.

The following issues are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC: 

Entitlement to in initial evaluation in excess of 10 percent 
effective August 1, 2002 and in excess of 20 percent 
effective December 5, 2005 for service-connected herniated 
nucleus pulposus, bulging disc, and degenerative disc disease 
of the lumbar spine.

Entitlement to an initial evaluation in excess of 10 percent 
effective August 1, 2002 and in excess of 20 percent 
effective December 5, 2005 for service-connected degenerative 
disc disease of the cervical spine.

Entitlement to an initial compensable evaluation effective 
August 1, 2002 and in excess of 10 percent effective December 
5, 2005 for service-connected right ankle tendonitis.

Entitlement to an initial evaluation in excess of 10 percent 
for service-connected chronic sphenoid sinusitis with 
allergic rhinitis.

Entitlement to an initial evaluation in excess of 10 percent 
for service-connected degenerative disc disease of the 
thoracic spine.

Entitlement to an initial compensable evaluation for service-
connected migraine headaches.


FINDINGS OF FACT

1.  The veteran is not shown to be suffering from residuals 
of TIAs.

2.  The veteran's umbilical hernia is manifested by no more 
than essentially asymptomatic disability.

3.  The veteran's service-connected right wrist tendonitis is 
manifested by no more than pain exacerbated by activity 
without impact on range of motion.


CONCLUSIONS OF LAW

1.  The veteran's claimed residuals of TIAs are not due to 
disease or injury that was incurred in active duty service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2006).

2.  The criteria for entitlement to a compensable evaluation 
for the veteran's service-connected umbilical hernia have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.3, 4.7, 4.114, Diagnostic Code 7339 (2006).

3.  The criteria for entitlement to a compensable evaluation 
for the veteran's service-connected right wrist tendonitis 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Codes 5024, 5214, 5215 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

Under VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2006).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103; 38 CFR § 3.159(b)(1).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  

In addition, in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that under the notice provisions of 
the VCAA, a claimant must be provided notice of the 
evidentiary matters specified in statute and regulation 
before an initial unfavorable decision by the RO.  

In this case, in September 2003 and June 2006 letters, the RO 
notified the veteran of the information and evidence needed 
to substantiate and complete his claims, and of what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The letters also advised the veteran to identify and 
provide any additional information that he felt would support 
his claims, effectively informing him to submit any relevant 
evidence in his possession.  Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112 (2004).  Finally, the June 2006 letter 
advised the veteran of disability ratings and effective dates 
as applicable under Dingess/Hartman.

In summary, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies have resulted in 
prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No 05-7157 (Fed. Cir. April 
5, 2006) (holding that due process concerns with respect to 
VCAA notice must be pled with specificity).  Therefore, the 
Board finds that to decide the appeal at this time would not 
be prejudicial to the veteran.  

Under VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  In this 
case, the veteran's service medical records are on file as 
are post service private medical records.  The RO also 
scheduled relevant VA medical examinations in furtherance of 
the veteran's claims.  The Board acknowledges that VA 
clinical records are missing from the claims file.  However, 
the veteran has denied any treatment for the conditions 
decided herein, and the outstanding VA medical records, 
therefore, are not relevant and need not be obtained before 
deciding these claims.  VA is not required to provide 
assistance if no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a)(2).  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary.  38 U.S.C.A. §§ 5103, 
5103A(d); 38 C.F.R. § 3.159(c)(4).  

Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. §§ 3.102, 4.3.  

When the positive and negative evidence as to a claim is in 
approximate balance, thereby creating a reasonable doubt as 
to the merits of a claim, the claimant prevails.  Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.

Service Connection 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b). 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).

TIAs

In response to complaints of the veteran regarding headaches 
since July and pursuant to a neurologic deficits examination 
revealing no deficits, a computed tomography (CT) scan of the 
head was ordered in August 1997.  The CT scan revealed right 
posterior partial white matter hypodensities.  A magnetic 
resonance imaging (MRI) of the brain was recommended to 
better evaluate the CT scan findings.  Records indicate that 
there was concern due to persistent headaches and a family 
history of cerebrovascular accident.  The September 1997 MRI 
yielded a negative examination except for a mucus retention 
cyst or polyp in the sphenoid sinus.  Later that month, the 
veteran sought treatment because he thought he was having a 
stroke.  None was diagnosed.  Rather, the assessment was a 
history of migraine headaches and allergies.  

In March 1998, the veteran reported that he had suffered a 
stroke the year before and that he could not move certain of 
his fingers.  The examiner noted no visual disturbance and no 
neurologic deficit.  The examiner concluded that the veteran 
needed an elbow pad and an ergonomic keyboard.  

On March 2002 VA general medical examination, the veteran 
reported a history of TIAs in service.  He also noted a 
history of some slight speech impairment and memory problems 
that had resolved.  Objectively, the veteran was oriented 
times three.  Memory was intact as were gait and stance.  
Cranial nerves II-XII were grossly intact, and there was no 
history of seizure.  The VA examiner's diagnosis was of a TIA 
in 1997 with some problems that had resolved.  

At his August 2006 hearing, the veteran testified that he 
suffered from residuals of a TIA to include speech impairment 
when fatigued.

The competent medical evidence does not reflect that the 
veteran suffered any TIAs in service.  In any event, the 
competent medical evidence indicates that the veteran does 
not currently suffer from any residuals thereof.  Absent a 
present disability, service connection cannot be granted.  
38 C.F.R. § 3.303; Gilpin, supra; Degmetich, supra.  Thus, 
because the veteran is not shown to be suffering from 
residuals of his claimed TIAs, service connection for the 
alleged condition is denied.  The Board reminds the veteran 
that he is not competent to render medical diagnoses and 
opinions upon which the Board may rely.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) (competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions).  Thus, the Board cannot grant 
service connection based on the veteran's statements in the 
absence of consistent competent evidence.

This is a case where the preponderance of the evidence weighs 
against the veteran's claim.  Pursuant to a comprehensive VA 
medical examination in March 2002, no residuals of TIAs were 
apparent.  There is no competent medical evidence to the 
contrary.  As the preponderance of the evidence is against 
the veteran's claim, the benefit of the doubt rule is not for 
application.  Ortiz, 274 F.3d at 1365; see also 38 U.S.C. 
§ 5107.

Increased Ratings

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

Umbilical hernia

The veteran's service-connected umbilical hernia has been 
rated zero percent disabling by the RO under the provisions 
of Diagnostic Code 7339.  38 C.F.R. § 4.114.  This diagnostic 
code states that the symptoms indicated receive the 
corresponding ratings:

Massive, persistent, severe diastasis of recti muscles or 
extensive diffuse destruction or weakening of muscular and 
fascial support of abdominal wall so as to be 
inoperable.................................100

Large, not well supported by belt under ordinary 
conditions.........40

Small, not well supported by belt under ordinary conditions, 
or healed ventral hernia or post- operative wounds with 
weakening of abdominal wall and indication for a supporting 
belt..................20

Wounds, postoperative, healed, no disability, belt not 
indicated....................................................
...................0

On March 2002 VA general medical examination, the examiner 
noted that the veteran's umbilical hernia was "basically 
asymptomatic."  The examiner observed that the abdomen was 
grossly obese and that there was evidence of a small 
umbilical hernia.  The diagnosis was of an asymptomatic 
umbilical hernia.  

The veteran was afforded a VA digestive disorders examination 
in December 2005.  On examination, the veteran reported that 
the umbilical hernia was causing no problems.  There was no 
history of hernia surgery or malignancy.  The examiner 
described an umbilical hernia that was two or three 
centimeters in size.  It was unsupported by a truss or belt.  
It was not painful and appeared to be reducible.  The 
examiner diagnosed an asymptomatic umbilical hernia.

At his August 2006 hearing, the veteran the veteran testified 
that his umbilical hernia was larger than a quarter in size 
and protruded approximately one half of an inch.  He stated 
that certain movements were painful due to the hernia.  The 
veteran testified that he was given a belt in service for his 
low back and was told that it would ease umbilical hernia 
symptoms.  The belt deteriorated, and the veteran no longer 
used one.  He explained that the December 2005 VA examiner 
suggested a new belt and said that he would "look into it."  
The veteran had not heard from the VA examiner since.  

Under the circumstances, the Board is of the view that a 20 
percent evaluation for the veteran's service-connected 
umbilical hernia is not warranted, as the elements entailed 
in a 20 percent evaluation are not met.  Although the veteran 
argues that he requires a belt, he has managed to do without 
for well over six months if not longer.  Also, there is no 
suggestion that the veteran's umbilical hernia would not be 
well supported with a belt.  The Board notes that the latest 
VA examination report and other pertinent records make no 
reference to discussions related to or recommendations for a 
belt.  Furthermore, there is no indication of any weakening 
of the abdominal wall, and the veteran has undergone no 
surgeries for the repair of his umbilical hernia.  A review 
of the evidence, indeed, indicates that none of the criteria 
pertinent to a 20 percent evaluation have been met.  Thus, an 
increased rating is denied.  Id.  The Board notes that the 
veteran's umbilical hernia symptoms do not appear to have 
fluctuated during the appellate period.  A staged rating, 
therefore, is not warranted.  Fenderson, supra.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1) (2006).  In this regard, the Board 
finds that there has been no showing by the veteran that the 
service connected umbilical hernia has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.

Right wrist tendonitis

The veteran's service-connected right wrist tendonitis has 
been rated zero percent disabling by the RO under the 
provisions of Diagnostic Code 5024.  38 C.F.R. § 4.71a.  

Diseases rated under Diagnostic Codes 5013 through 5024 are 
rated on the basis of limitation of motion of the body part 
affected as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5013-5024 (2006).

On March 2002 VA general medical examination, the veteran 
reported occasional right wrist flare-ups.  During flare-ups, 
the veteran wore a wrist brace with good results.  The 
examiner diagnosed right carpal tunnel syndrome controlled 
with a brace.  

On December 2005 VA joints examination, the veteran reported 
fewer right wrist flare-ups.  The veteran did not complain of 
redness, swelling, or heat.  Flare-ups were caused by typing.  
Rest and stretching improved symptoms.  Pain lasted only one 
day.  The veteran could not use a keyboard during right wrist 
flare-ups.  The veteran asserted that he could no longer 
throw a football due to his right wrist disability.  On 
objective examination, there was no right wrist warmth, 
redness, or swelling.  Palpation of the right wrist did not 
reveal any pain.  Active right wrist dorsiflexion was to 70 
degrees without pain, active palmar flexion was to 55 degrees 
without pain.  There was pain on further passive right wrist 
palmar flexion.  Radial deviation was to 30 degrees.  Ulnar 
deviation was to 40 degrees and was painful.  Repetitive 
motion caused right wrist pain to increase.  Range of motion, 
however, did not decrease with pain.  There was no weakness, 
fatigability, lack of endurance, or incoordination.  No right 
wrist X-ray studies were conducted.  The diagnosis was of 
right wrist tendonitis.  

At his August 2006 hearing, the veteran testified that he was 
right handed, that typing was difficult, and that he had to 
wear a right wrist brace from time to time.  During periods 
of wrist pain, the veteran indicated that he used his left 
hand for typing and associated functions.  

Under Code 5215, for limitation of motion of the wrist, a 10 
percent rating is assigned for either the major or minor hand 
with dorsiflexion less than 15 degrees or palmar flexion 
limited in line with the forearm.  Normal dorsiflexion of the 
wrist is from 0 to 70 degrees, and normal palmar flexion is 
from 0 to 80 degrees.  38 C.F.R. § 4.71, Plate I (2006).  
Normal ulnar deviation of the wrist is from 0 to 45 degrees, 
and normal radial deviation is from 0 to 20 degrees.  Id.  

VA examination results do not indicate that palmar flexion is 
in line with the wrist.  Furthermore, right wrist 
dorsiflexion is not less than 15 degrees.  Thus, the veteran 
does not meet the criteria for a 10 percent evaluation under 
Diagnostic Code 5215.  38 C.F.R. § 4.71a, Diagnostic Code 
5215.  Thus, no more than a zero percent evaluation is 
warranted for the veteran's right wrist disability.  Id.; 
38 C.F.R. § 4.31 (2006) (where the schedule does not provide 
for a noncompensable evaluation for a Diagnostic Code, a 
noncompensable evaluation shall be assigned when the 
requirements for a compensable evaluation are not met).  The 
Board notes that Diagnostic Code 5214 is inapplicable because 
it pertains to ankylosis of the wrist from which the veteran 
does not suffer.  There are no other potentially applicable 
diagnostic codes.

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  While 
increased use of the right wrist causes pain and necessitates 
use of a brace, pain does not appear to influence right wrist 
range of motion.  Furthermore, there is no weakness, 
fatigability, lack of endurance, or incoordination.  As 
apparent from the foregoing, no further compensation is 
warranted under the foregoing provisions.  

The Board observes that the veteran's right wrist tendonitis 
symptomatology does not seem to have fluctuated materially 
during the course of this appeal, and a staged rating is not 
warranted.  Fenderson, supra.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected right wrist tendonitis has resulted in 
marked interference with employment or necessitated frequent 
periods of hospitalization.  Under these circumstances, the 
Board finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell, supra; Shipwash v. Brown, 8 Vet. App. at 227.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

Service connection for residuals of TIAs is denied.

A compensable evaluation for the service-connected umbilical 
hernia is denied.

A compensable evaluation for the service-connected right 
wrist tendonitis is denied.


REMAND

The veteran's August 2006 hearing testimony reflects that he 
has been seeking VA medical treatment at the Louisville VA 
Medical Center (MC) since late July 2006.  The VA medical 
records have not been associated with the claims file and 
must be before the Board can address the merits of the 
remaining claims.  Indeed, the veteran has specifically 
mentioned VA treatment for his service-connected chronic 
sphenoid sinusitis with allergic rhinitis.  

Regarding the veteran's service-connected low back, thoracic 
spine, cervical spine, right ankle, and headaches 
disabilities, the evidence reflects that they may well have 
worsened since last examined.  Thus, appropriate VA medical 
examinations, as described below, should be scheduled.

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  The RO must associate with the claims 
file all Louisville VAMC medical records 
dated from July 1, 2006 to the present.

2.  The RO must schedule a VA orthopedic 
examination to evaluate the current 
severity of the veteran's service-
connected herniated nucleus pulposus, 
bulging disc, and degenerative disc 
disease of the lumbar spine; degenerative 
disc disease of the cervical spine; 
degenerative disc disease of the thoracic 
spine; and right ankle tendonitis.

All symptoms and manifestations must be 
reported in detail to include accurate 
range of motion measurements.  

The examiner should identify any objective 
evidence of pain or functional loss due to 
pain associated with the service-connected 
disabilities.  The examiner should be 
requested to provide an opinion as to the 
extent that pain limits the veteran's 
functional ability regarding each of the 
service-connected disabilities enumerated 
above.  The examiner should also be 
requested to determine whether, and to 
what extent, the service-connected 
disabilities exhibit weakened movement, 
excess fatigability, or incoordination.  

A rationale for all conclusions must be 
provided.  The claims folder, including 
all existing service medical records, must 
be made available to the examiner for 
review in conjunction with the 
examination.  In the report, the examiner 
must indicate whether the claims file was 
reviewed and identify the records on which 
he or she relied.

3.  The RO should schedule a VA neurologic 
examination to assess the current severity 
and frequency of the veteran's service-
connected migraine headaches.  The 
examiner should indicate whether or not 
the headaches are prostrating and their 
frequency.  All symptoms and 
manifestations must be reported in detail.  

A rationale for all conclusions must be 
provided.  The claims folder, including 
all existing service medical records, must 
be made available to the examiner for 
review in conjunction with the 
examination.  In the report, the examiner 
should indicate whether the claims file 
was reviewed and identify the records on 
which he or she relied.

4.  Thereafter, the RO should readjudicate 
the issues on appeal.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a Supplemental Statement of the 
Case, which reflects consideration of all 
additional evidence, and the opportunity 
to respond.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


